

115 S2623 IS: To require the Secretary of Transportation to modify hours of service requirements to include all fish in the definition of “agricultural commodity”, and for other purposes.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2623IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Cotton (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to modify hours of service requirements to include all
			 fish in the definition of agricultural commodity, and for other purposes.
	
 1.Definition of agricultural commodityThe Secretary of Transportation shall amend section 395.2 of title 49, Code of Federal Regulations, to ensure that the definition of agricultural commodity includes fish, whether or not used for food.